Citation Nr: 0608933	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1966 to January 1969.  

The issue of service connection for hearing loss was before 
the Board of Veterans' Appeals (Board) in September 2005.  At 
that time it was remanded for further development.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings of a 
hearing loss in service or for many years thereafter.  

2.  The currently demonstrated bilateral hearing disability 
is not shown to be due to any event or incident of the 
veteran's period of active service.  




CONCLUSION OF LAW

The veteran's bilateral hearing loss disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may a sensorineural hearing loss disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for hearing loss 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in January 2002 and October 2004, the RO in 
Washington, D.C., informed the veteran that in order to 
establish service connection for a particular disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that he had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO and AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the evidence (which wasn't in the possession of the Federal 
government) necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC) issued in June 
2003; the Supplemental Statements of the Case (SSOC's), 
issued in June 2003 and July and November 2005; and the 
Board's September 2005 remand, notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SOC and the SSOC's set forth 
the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Despite the inadequate notice provided to the veteran on the 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In that regard, as the Board concludes that the preponderance 
of the evidence is against the appellant's claim(s) for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim of entitlement to service 
connection for hearing loss disability.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect the issue of 
service connection for hearing loss disability.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to 
service connection for bilateral knee disability, bilateral 
hand disability, and low back disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz (+5) are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The failure to meet those criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  

In this regard, a claimant may establish service connection 
for a current hearing loss disability by submitting evidence 
that the current disability is related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 
3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

During the veteran's December 1965 service entrance 
examination, speech recognition testing was not performed.  

However, the veteran demonstrated the following puretone 
thresholds at the indicated hertz levels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
10(20)
5(10)
LEFT
15(30)
0(10)
0(10)
0(10)
0(5)

(NOTE:  Prior to October 31, 1967, audiometric results were 
reported in American Standards Association (ASA) units.  
Those are the figures on the left of each column and are not 
in parentheses.  In 1967, those figures were converted to 
International Standard Organization (ISO) units which are in 
use today.  They are represented by the figures in 
parentheses.)  

The veteran's service medical records are completely negative 
for any complaints or clinical findings of hearing loss 
disability.  

Indeed, during his November 1968 service entrance 
examination, the veteran demonstrated the following puretone 
thresholds at the indicated hertz levels




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Hearing loss disability under VA standards was not clinically 
reported until a VA audiology examination in November 2004.  

The VA audiologist noted that the veteran's hearing loss 
disability was no more than mild in degree.  She also noted 
that, since service, the veteran had not had a significant 
job-related noise exposure.  

Therefore, she concluded that, if the veteran's hearing 
acuity was normal at the time of his discharge from service 
and no more than mildly impaired over 35 years later, it was 
less likely than not that such impairment was due to his 
military service.  

The only reports to the contrary come from the veteran (See, 
for example, the transcript of his May 2004 videoconference 
hearing with the undersigned Veterans Law Judge).  

As a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent competent 
evidence to support the claim, service connection is not 
warranted.  



ORDER

Service connection for a hearing loss disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


